Case: 12-12537    Date Filed: 04/01/2013   Page: 1 of 2


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-12537
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 9:12-cr-80003-KLR-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                          versus

KESLIN JOSEPH,

                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                  (April 1, 2013)

Before BARKETT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

      Gary Kollin, appointed counsel for Keslin Joseph in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and filed

a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L.Ed.2d
              Case: 12-12537     Date Filed: 04/01/2013    Page: 2 of 2


493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Joseph’s convictions and sentences are

AFFIRMED.

      Nevertheless, because Joseph’s criminal judgment contains two scrivener’s

errors, we issue a LIMITED REMAND for the district court to correct those errors,

which will require the court to (1) alter the description of the offense in Count Two

from “Delivering a firearm for shipment to a common carrier with notice” to

“Delivering a firearm for shipment to a common carrier without notice;” and

(2) correct a typographical error in Count Three, specifically, delete the additional

“t” in the word “the.”




                                          2